106 F.3d 393
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Kent Fitzgerald LITTLE, Defendant--Appellant.
No. 96-7476.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 17, 1996.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Graham C. Mullen, District Judge.  (CR-94-155-3-MU, CA-95-466-3-MU)
Kent Fitzgerald Little, Appellant Pro Se.  Robert Jack Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we grant a certificate of appealability and affirm dismissal on the reasoning of the district court as to most of Appellant's claims.  United States v. Little, Nos.  CR-94-155-3-MU;  CA-95-466-3-MU (W.D.N.C. Aug. 15, 1996).  As for Appellant's ineffective assistance claim, we affirm the district court's dismissal but on modified grounds.  While we find Appellant did not waive his right to raise a claim of ineffective assistance of counsel in his plea agreement, we nevertheless find that claim meritless.  See Hill v. Lockhart, 474 U.S. 52 (1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED